                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

    CURB RECORDS, INC., et al.,                      )
                                                     )
            Plaintiffs,                              )
                                                     )
    v.                                               )
                                                     )   No. 3:21-cv-00500
    WILLIAM LEE, et al.,                             )
                                                     )
            Defendants.                              )
                                                     )
                                                     )

                                                ORDER

           Before the Court is Plaintiffs’ Motion for Preliminary Injunction, seeking an order

enjoining Defendants from enforcing 2021 Tenn. Pub. Ch. 453. (Doc. No. 12). While this motion

was pending, the Court, in a separate matter, entered an injunction prohibiting Defendants Carter

Lawrence and Glenn Funk, in their official capacities, from enforcing 2021 Tenn. Pub. Ch. 453.

See Bongo Productions, LLC, et al. v. Lawrence, et al., No. 3:21-cv-00490 (Doc. No. 23).

           Given the existence of the injunction in Bongo Productions, the parties agree that there is

presently no need for the Court to hear Plaintiffs’ Motion for Preliminary Injunction. The

Defendants in this case 1 agree not to enforce 2021 Tenn. Pub. Ch. 453 at least until such time as

the Court rules on the pending Motion for Preliminary Injunction or two months elapse from any

dissolution or modification of the preliminary injunction in Bongo Productions that would permit

enforcement of the law, whichever occurs first. The parties therefore request that the Court stay

and hold in abeyance Plaintiffs’ Motion for Preliminary Injunction until such time – if any – as the


1
       Including the Metropolitan Government of Nashville and Davidson County, which has
been substituted as a defendant in this case in place of William L. Herbert IV in his official capacity
as Director of the Nashville Department of Codes and Building Safety. (Doc. No. 34).


         Case 3:21-cv-00500 Document 36 Filed 08/11/21 Page 1 of 2 PageID #: 221
injunction issued in Bongo Productions, LLC, et al. v. Lawrence, et al., No. 3:21-cv-00490, is

lifted, modified to permit enforcement of the law, or pending further order of the Court. (See Doc.

Nos. 29, 30).

       Accordingly, the parties’ Motions to Stay (Doc. Nos. 29, 30) are GRANTED. Plaintiffs’

Motion for Preliminary Injunction (Doc. No. 12) is STAYED and HELD IN ABEYANCE until

such time – if any – that the preliminary injunction in Bongo Productions, LLC, et al. v. Lawrence,

et al., No. 3:21-cv-00490 (Doc. No. 23), is lifted.

       IT IS SO ORDERED.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




    Case 3:21-cv-00500 Document 36 Filed 08/11/21 Page 2 of 2 PageID #: 222
